


109 HR 5243 IH: To authorize the Secretary of Health and Human Services

U.S. House of Representatives
2006-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5243
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2006
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To authorize the Secretary of Health and Human Services
		  to establish a dental education loan repayment program to encourage dentists to
		  serve at facilities with a critical shortage of dentists in areas with a high
		  incidence of HIV/AIDS.
	
	
		1.Short titleThis Act may be cited as the
			 Dedicated Dental Service for HIV/AIDS Act of 2006.
		2.Dental education
			 loan repayment program
			(a)In
			 generalThe Secretary of
			 Health and Human Services may enter into an agreement with any dentist under
			 which—
				(1)the dentist agrees
			 to serve as a dentist for a period of not less than two years at a facility
			 with a critical shortage of dentists (as determined by the Secretary) in an
			 area with a high incidence of HIV/AIDS; and
				(2)the Secretary
			 agrees to make payments in accordance with subsection (b) on the dental
			 education loans of the dentist.
				(b)Manner of
			 paymentsThe payments described in subsection (a) shall be made
			 by the Secretary as follows:
				(1)Upon completion by
			 the dentist for whom the payments are to be made of the first year of the
			 service specified in the agreement entered into with the Secretary under
			 subsection (a), the Secretary shall pay 30 percent of the principal of and the
			 interest on the dental education loans of the dentist.
				(2)Upon completion by
			 the dentist of the second year of such service, the Secretary shall pay another
			 30 percent of the principal of and the interest on such loans.
				(3)Upon completion by
			 that individual of a third year of such service, the Secretary shall pay
			 another 25 percent of the principal of and the interest on such loans.
				(c)Applicability of
			 certain provisionsThe provisions of subpart III of part D of
			 title III of the Public Health Service Act (42 U.S.C. 254l et seq.) shall,
			 except as inconsistent with this section, apply to the program carried out
			 under this section in the same manner and to the same extent as such provisions
			 apply to the National Health Service Corps Loan Repayment Program.
			(d)ReportsNot
			 later than 18 months after the date of the enactment of this Act, and annually
			 thereafter, the Secretary shall prepare and submit to the Congress a report
			 describing the program carried out under this section, including statements
			 regarding the following:
				(1)The number of
			 dentists enrolled in the program.
				(2)The number and
			 amount of loan repayments.
				(3)The placement
			 location of loan repayment recipients at facilities described in subsection
			 (a)(1).
				(4)The default rate
			 and actions required.
				(5)The amount of
			 outstanding default funds.
				(6)To the extent that
			 it can be determined, the reason for the default.
				(7)The demographics
			 of individuals participating in the program.
				(8)An evaluation of
			 the overall costs and benefits of the program.
				(e)DefinitionsIn
			 this section:
				(1)The term dental education
			 loan—
					(A)means a loan that
			 is incurred for the cost of attendance (including tuition, other reasonable
			 educational expenses, and reasonable living costs) at a school of dentistry;
			 and
					(B)includes only the
			 portion of the loan that is outstanding on the date the dentist involved begins
			 the service specified in the agreement under subsection (a).
					(2)The term
			 dentist means a graduate of a school of dentistry who has
			 completed postgraduate training in general or pediatric dentistry.
				(3)The term HIV/AIDS means human
			 immunodeficiency virus and acquired immune deficiency syndrome.
				(4)The term
			 school of dentistry has the meaning given to that term in section
			 799B of the Public Health Service Act (42 U.S.C. 295p).
				(5)The term
			 Secretary means the Secretary of Health and Human Services.
				(f)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated such sums as may be necessary for each of fiscal years 2007
			 through 2011.
			
